              Case 2:99-cr-00051-MCE Document 415 Filed 11/20/20 Page 1 of 2


 1 SHARI RUSK, Bar No. 170313
   Attorney at Law
 2 P.O. Box 188945
   Sacramento, CA 95818
 3 Telephone: (916) 804-8656

 4 Attorney for Defendant

 5

 6                                IN THE UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8
     UNITED STATES OF AMERICA,                             CASE NO. 2:99-CR-51-MCE
 9
                                   Plaintiff,              STIPULATION AND ORDER CONTINUING
10                                                         HEARING
                             v.
11                                                         DATE: October 29, 2020
     FRANCISCO OLIVERA,                                    TIME: 10:00 a.m.
12                                                         COURT: Hon. Morrison C. England, Jr.
                                   Defendant.
13

14
            Defendant Francisco Olivera, his undersigned counsel and Plaintiff, United States of America,
15
     hereby stipulate through their respective attorneys to continue the status conference regarding his
16
     admit/deny hearing previously set for October 29, 2020 to January 21, 2021 and that date is available
17
     with the Court. Mr. Olivera’s previously filed stipulation (ECF No. 414) is WITHDRAWN and
18
     VACATED.
19
            Mr. Olivera expects to resolve his state matter prior to that date and the parties expect that will
20
     aid in the resolution of his federal supervised release violation.
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///
                                                           1
30
            Case 2:99-cr-00051-MCE Document 415 Filed 11/20/20 Page 2 of 2


 1         IT IS SO STIPULATED.

 2
     Dated: November 19, 2020                    /s/ SHARI RUSK
 3                                               SHARI RUSK
                                                 Attorney for Defendant
 4                                               Francisco Olivera
 5
     Dated: November 19, 2020                    /s/ JASON HITT
 6                                               JASON HITT
 7                                               Assistant United States Attorney

 8
                                          ORDER
 9
           IT IS SO ORDERED.
10

11
     Dated: November 20, 2020
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                             2
30
